

115 HRES 462 IH: Recognizing the patriotism and contributions of veterans service organizations.
U.S. House of Representatives
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 462IN THE HOUSE OF REPRESENTATIVESJuly 20, 2017Mr. Issa (for himself, Mr. Brady of Texas, Mr. Ryan of Ohio, Mr. Posey, Mr. Nunes, Mrs. Mimi Walters of California, Mr. Cook, Mr. Knight, Mr. Rohrabacher, Mr. Royce of California, Mr. Mooney of West Virginia, Mr. Upton, Mr. Burgess, Mr. Perry, Ms. Tenney, Mr. Lamborn, Mr. Hunter, Mr. Vargas, Mr. Correa, Mr. Cuellar, Ms. Kaptur, Mr. Collins of New York, Ms. Stefanik, Mr. Flores, Mr. Mast, Mr. McClintock, Mr. Poliquin, Mr. Dunn, Mrs. Blackburn, Mr. LaMalfa, Mr. Babin, Mr. Huizenga, Mr. Pittenger, Mr. Chabot, and Mr. DesJarlais) submitted the following resolution; which was referred to the Committee on Veterans' AffairsRESOLUTIONRecognizing the patriotism and contributions of veterans service organizations. 
Whereas for nearly a century, veterans service organizations have served as a complementary and integral part of supporting members of the Armed Forces, veterans, and their families; Whereas since their inception, veterans service organizations have proudly supported members of the Armed Forces, veterans, and the families of those who have served, volunteering millions of hours and raising billions of dollars; 
Whereas veterans service organizations have representatives in all 50 States, territories, and abroad; Whereas auxiliary units of veterans service organizations have more than 1,000,000 members and are composed of wives, widows, mothers, grandmothers, daughters, and granddaughters of veterans, as well as veterans themselves; 
Whereas veterans service organizations have raised money to aid and enhance the lives of members of the Armed Forces, veterans, and their families through financial support—providing assistance with essentials such as rent, child care, utilities, and food; Whereas veterans service organizations host stand-downs that focus on providing vital health and support services to homeless veterans; 
Whereas veterans service organizations strengthen their local communities by conducting food drives, visiting hospitals, and providing scholarships to youth; Whereas veterans service organizations serve as advocates for veterans and their families; 
Whereas veterans service organizations conduct welcome home and send-off events for members of the Armed Forces; Whereas section 1491 of title 10, United States Code, as amended by section 578 of the National Defense Authorization Act of 2000 (Public Law 106–65), directed the Department of Defense to provide every veteran, upon request, a funeral honors detail consisting of at least two uniformed service members, a flag ceremony, and the playing of Taps; 
Whereas veterans service organizations provide military honor ceremonies for fallen veterans and their families and for their commitment and sacrifice to ensure veterans are laid to rest with the honor and ceremony they earned through selfless service to the people of the United States in the Armed Forces; Whereas members of veteran service organizations selflessly volunteer their services at facilities of the Department of Veterans Affairs throughout the country to enhance the lives of veterans and their families; and 
Whereas each year, auxiliary units of veterans service organizations raise millions of dollars for cancer research: Now, therefore, be it That the House of Representatives—
(1)honors and recognizes the patriotism and countless contributions to the United States by generations of veterans service organizations; (2)commends members of veterans service organizations in the United States, territories, and abroad for their dedicated service to and support of members of the Armed Forces and veterans as well as their families and communities;
(3)encourages the people of the United States to promote awareness of the contributions and dedication of members of veterans service organizations to members of the Armed Forces, veterans, and their families; and (4)calls on the people of the United States to follow the noble example of the veterans service organizations and volunteer support and services to those who have selflessly served the United States. 
